DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an ultrasound probe, comprising, in combination with the other recited elements, an element array layer including a first piezoelectric element for ultrasound transmission formed in the first region of the circuit substrate without the buffer layer, and a second piezoelectric element for ultrasound reception formed in the second region of the circuit substrate on the buffer layer, the first piezoelectric element vibrates in a flexural vibration mode on the circuit substrate, and the second piezoelectric element vibrates in a thickness vibration mode on the circuit substrate.

With regard to Claim 16, the prior arts of the record do not teach or fairly suggest an ultrasound probe, comprising, in combination with the other recited elements, a buffer layer that is formed of an insulating material, and has a first thickness in a first region of an upper 35surface of the circuit substrate and has a second thickness in a second region different from the first region, the second thickness being greater than the first thickness; and the first piezoelectric element vibrates in a flexural vibration mode on the circuit substrate, and the second piezoelectric element vibrates in a thickness vibration mode on the circuit substrate.

Claims 2-15 are allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Kiyose et al. (EP 2783760 A2). Kiyose teaches an ultrasonic transducer device (17) includes a base (21), a plurality of piezoelectric elements (25), a conductive body (28, 31) and an insulating film. The base (21) has a plurality of vibrating film portions (24) arranged in an array (22) pattern. The piezoelectric elements (25) are respectively disposed on the vibrating film portions (24). The conductive body (28, 31) is disposed on the base (21), and arranged inside and outside of an area corresponding to each of the vibrating film portions (24) in a plan view as viewed along a thickness direction of the base (21). The insulating film is disposed on the conductive body (28, 31) only at outside of the area corresponding to each of the vibrating film portions (24) in the plan view ([Abstract]; Fig.5).
Another pertinent prior art of record is to Ogata et al. (US 2019/0268702 A1). Ogata teaches a method for manufacturing a speaker device, the method comprising: depositing a first electrode layer on a base material layer that serves as an active layer in a silicon-on-insulator (SOI) substrate; depositing a piezoelectric element layer on the first electrode layer; depositing a second electrode layer on the piezoelectric element layer; forming a vibrator that includes the base material layer, the first electrode layer, the piezoelectric element layer, and the second electrode layer on one face of the substrate through etching; and flipping the substrate, forming (i) a hole, through which a sound wave generated by vibration of the piezoelectric layer to which a voltage signal is applied via the first electrode layer and the second electrode layer is outputted in a thickness direction of the substrate, and (ii) an attachment portion which is provided at a center of the hole and to which a resonator is attached that resonates with the vibration of the vibrator and makes the soundwave outputted in the thickness direction of the substrate closer to a plane parallel to the substrate, at a position corresponding to the vibrator through deep etching performed on another face of the substrate, and forming scallops made of an indentation and a projection alternating in the thickness direction of the substrate on an inner circumferential wall of the hole and an outer circumferential wall of the attachment portion; and attaching the resonator to the attachment portion (Claim 15).
Another pertinent prior art of record is to Omote et al. (US 2010/0327694 A1). Omote teaches a surface acoustic wave device comprising: a piezoelectric substrate including a first main surface and a second main surface that face each other; an electrode arranged on the first main surface of the piezoelectric substrate so as to excite surface acoustic waves and to define a vibrating portion; a plurality of electrode pads arranged on the first main surface of the piezoelectric substrate and electrically connected to the electrode of the vibrating portion with a plurality of wiring lines disposed therebetween; a three-dimensional wiring portion at which two wiring lines of the plurality of wiring lines intersect each other with an insulating layer interposed therebetween; a supporting member arranged on the first main surface of the piezoelectric substrate , having a thickness greater than a thickness of the electrode of the vibrating portion, and including a first opening that encloses the vibrating portion; and a cover member arranged on the supporting member so as to seal the first opening; wherein the supporting member and the insulating layer are made of different materials; the supporting member further includes a second opening that encloses the three-dimensional wiring portion; and the second opening is sealed by the cover member (Claim 1).
The invention of Kiyose, Ogata and Omote arts, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-16 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861